Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/15/2022.  Claims 1-2, 4-12, 16 and 18-19 have been presented for examination.  Claims 1, 7, 10, and 16, and claims 3 and 17 have been amended.  Claims 1-2, 4-12, 16 and 18-19 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (Pub. No.: 2008/0021731 A) in view of Boccola (Pub. No.: 2012/0001765 A1).
1) In regard to claim 18, Rodgers discloses the claimed non-transitory computer readable medium encoded with instructions that, when executed by one or more processors, causes the one or more processors to: 
determining plural conditions (¶0130 discloses monitoring for a potential actionable event, and ¶0138 disclose monitoring a patient for one or more conditions); and 
providing an alert based on the plural conditions (¶0130 discloses an alert is generated) and based on receiving a pattern of input from one or plural sensors (¶0130 discloses monitoring sensor inputs to determine whether an alert is generated).
Rodgers does not explicitly disclose determining a user is located within a monitored area and that a wearable device of the user is not being worn by the user.
However, Boccola discloses it has been known to program a processor to determine if a user is located within a monitored area and that a wearable device of the user is not being worn by the user (¶0173).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Rodgers to detect whether a wearable device is not being worn, as taught by Boccola.
One skilled in the art would be motivated to modify Rodgers as described above in order to ensure the safety of the user. 
 
Allowable Subject Matter
Claims 1-2, 4-12, 16 and 18-19 are allowed.

Response to Arguments
Applicant's arguments with respect to claim has been considered and is persuasive except for the portions separately addressed below, but are moot in view of the new ground(s) of rejection. See above rejection for detail.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684